—Order unanimously reversed on the law without costs, motion granted and complaint against defendant Muriel Gabriel dismissed. Memorandum: Plaintiff commenced this action seeking damages for injuries she sustained when a dog owned by defendant Roberta Valentine bit her. Supreme Court erred in denying the motion of defendant Muriel Gabriel, Valentine’s landlord, for summary judgment dismissing the complaint against her. A landlord whose tenant comes into possession of a dog after leasing the premises will be liable for injuries caused by the dog if the landlord had “knowledge of the vicious propensities of the dog and had control of the premises or other capability to remove or confine the animal” (Strunk v Zoltanski, 62 NY2d 572, 575; see, Cusatis v Gooch, 216 AD2d 898, 898-899). Gabriel met her burden of establishing that she had no firsthand knowledge that Valentine had any dogs, and plaintiff failed to raise an issue of fact (see, Yeostros v Jackson, 258 AD2d 886; Smrtic v Marshall, 176 AD2d 986; Gill v Welch, 136 AD2d 940). Although plaintiff submitted evidence that neighbors had complained about the dogs, she submitted no evidence that Gabriel was made aware of those complaints. *955(Appeal from Order of Supreme Court, Onondaga County, Tormey, III, J. — Summary Judgment.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.